Exhibit 10.17

 

Execution Copy

 

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

NOVATION AGREEMENT

 

dated as of April 23, 2012  among:

 

BARCLAYS BANK PLC (the “Remaining Party”),
SANDRIDGE ENERGY, INC. (the “Transferor”)

 

AND

 

SANDRIDGE MISSISSIPPIAN TRUST II (the “Transferee”).

 

The Transferor and the Remaining Party have entered into one or more
Transactions as identified in the attached Annex A-2 (each an “Old
Transaction”), each evidenced by a Confirmation (an “Old Confirmation”) attached
hereto subject to an ISDA Master Agreement dated as of November 16, 2007 (the
“Old Agreement”).

 

The Remaining Party and the Transferee have entered into an ISDA Master
Agreement dated as of April 23, 2012 (the “New Agreement”).

 

With effect from and including April 1, 2012 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of the Old
Transactions insofar as they cover the volumes identified in the attached Annex
A-1 (the “Transferred Volumes”), with the effect that the Remaining Party and
the Transferee enter into new transactions (each a “New Transaction”) between
them and otherwise having economic terms identical to those of the Old
Transactions to the extent of the Transferred Volumes, as more particularly
described below.  The daily Notional Quantity for each New Transaction shall
bear the same relationship to the total Notional Quantity as the daily Notional
Quantity of the related Old Transaction bears to the total Notional Quantity of
the Old Transaction.

 

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transactions.

 

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions, only with respect to
the Transferred Volumes.

 

Accordingly, the parties agree as follows: —

 

1.     Definitions.

 

Terms defined in the ISDA Master Agreement as published in 2002 by the
International Swaps and Derivatives Association, Inc., (the “2002 ISDA Master
Agreement”) are used herein as so defined, unless otherwise provided herein.

 

2.     Transfer, Release, Discharge and Undertakings.

 

With effect from and including the Novation Date and in consideration of the
mutual representations, warranties and covenants contained in this Novation
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties) and limited, in each
case, to the extent they relate to the Transferred Volumes:

 

--------------------------------------------------------------------------------


 

(a)            the Remaining Party and the Transferor are each released and
discharged from further obligations to each other with respect to the Old
Transactions (insofar as they relate to the Transferred Volumes) and their
respective rights against each other thereunder are cancelled, provided that
such release and discharge shall not affect any rights, liabilities or
obligations of the parties existing on or prior to the Novation Date and
remaining unpaid or unperformed on the Novation Date, and all such payments and
obligations shall be paid or performed by the Remaining Party or the Transferor
in accordance with the terms of the Old Transaction;

 

(b)             in respect of the New Transactions, the Remaining Party and the
Transferee each undertake liabilities and obligations towards the other and
acquire rights against each other identical to those liabilities, obligations
and rights corresponding to each Old Transaction insofar as they relate to the
Transferred Volumes (and, for the avoidance of doubt, as if the Transferee were
the Transferor and with the Remaining Party remaining the Remaining Party, save
for any rights, liabilities or obligations with respect to payments or other
obligations due and payable or due to be performed between the Remaining Party
and the Transferor on or prior to the Novation Date); and

 

(c)             each New Transaction shall be governed by and form part of the
New Agreement and the relevant Old Confirmation (which, in conjunction and as
deemed modified consistent with this Novation Agreement to include only the
Transferred Volumes, shall be deemed to be a Confirmation between the Remaining
Party and the Transferee), and the offices of the Remaining Party and the
Transferee for purposes of each New Transaction shall be the New York office and
Austin, Texas office, respectively.  The Old Confirmations shall be deemed
modified consistent with this Novation Agreement to exclude the Transferred
Volumes.

 

3.     Representations and Warranties.

 

(a)            On the date of this Novation Agreement and on the Novation Date:

 

(i)         Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 2002 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.

 

(ii)        The Remaining Party and the Transferor each makes to the other, and
the Remaining Party and the Transferee each makes to the other, the
representation set forth in Section 3(b) of the 2002 ISDA Master Agreement, in
each case with respect to the Old Agreement or the New Agreement, as the case
may be, and taking into account the parties entering into and performing their
obligations under this Novation Agreement.

 

(iii)      Each of the Transferor and the Remaining Party represents and
warrants to each other and to the Transferee that:

 

(A)       it has made no prior transfer (whether by way of security or
otherwise) of the Old Agreement or any interest or obligation in or under the
Old Agreement or in respect of the Old Transactions; and

 

(B)       as of the Novation Date, all obligations of the Transferor and the
Remaining Party under the Old Transactions required to be performed on or before
the Novation Date have been fulfilled.

 

(b)            The Transferor makes no representation or warranty and does not
assume any responsibility with respect to the legality, validity, effectiveness,
adequacy or enforceability of any New Transaction or the New Agreement or any
documents relating thereto and assumes no responsibility for the condition,
financial or otherwise, of the Remaining Party, the Transferee or any other
person or for the performance and observance by the Remaining Party, the
Transferee or any other person of any of its obligations under any New
Transaction or the New Agreement or any document relating

 

2

--------------------------------------------------------------------------------


 

thereto and any and all such conditions and warranties, whether express or
implied by law or otherwise, are hereby excluded.

 

4.     Counterparts.

 

This Novation Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

5.     Costs and Expenses.

 

The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6.     Amendments.

 

No amendment, modification or waiver in respect of this Novation Agreement will
be effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system.

 

7.     (a)   Governing Law.

 

This Novation Agreement will be governed by and construed in accordance with the
laws of the State of New York without reference to the conflict of laws
provisions thereof.

 

(b)   Jurisdiction.

 

The terms of Section 13(b) of the 2002 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

 

BARCLAYS BANK PLC

SANDRIDGE ENERGY, INC.

 

      (Name of Remaining Party)

 

   (Name of Transferor)

 

 

 

 

 

 

 

 

By:

/s/ Troy Black

 

By:

/s/ Matthew K. Grubb

 

Name:

Troy Black

 

Name:

Matthew K. Grubb

 

Title:

Managing Director

 

Title:

President and Chief Operating Officer

 

Date:

April 20, 2012

 

Date:

April 23, 2012

 

 

 

 

 

 

 

 

SANDRIDGE MISSISSIPPIAN TRUST II

 

 

 

   (Name of Transferee)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

 

 

Name:

Michael J. Ulrich

 

 

 

Title:

Vice President

 

 

 

Date:

April 23, 2012

 

 

 

4

--------------------------------------------------------------------------------


 

ANNEX A-1

 

Confirmation
Reference No.

 

Period Covered

 

Transferred Volumes
(Bbls)

 

Volumes Remaining in
the Old Transaction
(Bbls)

 

29082229

 

4/1/2012-6/30/2012

 

75,860

 

38,117.5

 

29082229

 

7/1/2012-9/30/2012

 

76,694

 

38,536

 

29082229

 

10/1/2012-12/31/2012

 

76,694

 

38,536

 

29082289

 

1/1/2013-3/31/2013

 

55,000

 

75,500

 

29082289

 

4/1/2013-6/30/2013

 

55,612

 

76,338

 

29082289

 

7/1/2013-9/30/2013

 

56,223

 

77,177

 

29082289

 

10/1/2013-12/31/2013

 

56,223

 

77,177

 

29242099

 

1/1/2014-3/31/2014

 

42,280

 

70,220

 

29242099

 

4/1/2014-6/30/2014

 

42,280

 

70,220

 

29242099

 

7/1/2014-9/30/2014

 

42,280

 

70,220

 

29242099

 

10/1/2014-12/31/2014

 

42,280

 

70,220

 

 

5

--------------------------------------------------------------------------------


 

Annex A-2

 

Old Confirmations

 

[See attached]

 

6

--------------------------------------------------------------------------------